Memorandum. The order of the Appellate Division should be reversed and a new trial ordered.
Once the lawyer entered the criminal proceeding representing the defendant in connection with criminal charges under investigation, it was impermissible to question defendant in custody and in the absence of his attorney (People v Ramos, 40 NY2d 610, 614; People v Hobson, 39 NY2d 479, 481). Proof that defendant had type "A” blood and that the semen found within the victim was emitted from a male with blood of that type should not have been admitted, in view of the large proportion of the general population having blood of said type (People v Robinson, 27 NY2d 864).
*945Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum. Order reversed, etc.